DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Since the limitation of claim 5 uses a means plus for terms "means for determining …", "means for modifying…”, “means for embedding…” coupled with functional language without reciting sufficient structure to achieve the function have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim elements listed above for claim 5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows the corresponding structure described in the specification and found to be sufficient.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, 

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6-8, 10, 12-15 and 17 of U.S Patent No.10448123 B2 and claims 1-5, 8-13 and 15-18 of US Patent No.11025995 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 1-20 and patent claims 1-2, 4, 6-8, 10, 12-15 and 17 (US 10448123 B2) and claims 1-5, 8-13 and 15-18 (US 11025995 B2) are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof.  The claims are analyzed as follows:
Claims 1 and 5 of the pending application corresponding to a conflicting patent (US 10448123 B2) claims 1, 7 and 13.
Claims 2 and 6 of the pending application corresponding to a conflicting patent (US 10448123 B2) claims 2, 8 and 14.
Claims 3 and 7 of the pending application corresponding to a conflicting patent (US 10448123 B2) claims 4, 10 and 15.
Claims 4 and 8 of the pending application corresponding to a conflicting patent (US 10448123 B2) claims 6, 12 and 17.
Claims 9 and 15 of the pending application corresponding to a conflicting patent (US 11025995 B2) claims 1, 9 and 15.
Claims 10 and 16 of the pending application corresponding to a conflicting patent (US 11025995 B2) claims 2, 10 and 16.
Claims 11 and 17 of the pending application corresponding to a conflicting patent (US 11025995 B2) claims 3, 11 and 17.
Claims 12 and 18 of the pending application corresponding to a conflicting patent (US 11025995 B2) claims 4, 12 and 18.
Claims 13 and 19 of the pending application corresponding to a conflicting patent (US 11025995 B2) claims 5, 13 and 19.
Claims 14 and 20 of the pending application corresponding to a conflicting patent (US 11025995 B2) claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0316189 A1 to Winograd.
US 20130152210 A1 to Petrovic et al.
US 20090217052 A1 to Baudry et al.
US 9418395 B1 to Gish et al.
US 20100280641 A1 to Harkness et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424